Seduction. Appellant applied for a continuance in this case to obtain the testimony of R.F. Peyton. This application was refused. We will not revise the ruling of the court upon this motion, because no bill of exceptions was reserved thereto. Miss Morrison, the prosecutrix in this case, with others, sued appellant for, we suppose, a breach of promise to marry. The deposition of Peyton was taken in that suit. Upon this trial, appellant proposed to introduce in evidence Peyton's deposition. The State objected, because the deposition pertained to a civil suit with different parties, etc. The court sustained the objection, and appellant excepted. This ruling was correct. The State was not a party to that suit.
There was evidence tending to show that prosecutrix had yielded her person to other men. The court, upon this phase of the case, instructed the jury: "(1) That, although you may believe there was a promise of marriage and carnal intercourse between the parties, yet if, at the time of such promise, if any, or such intercourse, if any, said female had already lost her virtue, and that she yielded to the carnal intercourse charged merely from an appeal to her lust or passion, then you can not find defendant guilty of seduction. (2) In other words, if you believe from the evidence that defendant and said *Page 568 
Emma Morrison did have carnal intercourse with each other, as charged, and that the said female yielded to such intercourse on account of defendant's promise to marry her, yet, if you further believe from the evidence, or if you have a reasonable doubt as to whether or not, prior to such alleged intercourse, she had had carnal intercourse with any other man, then you must acquit defendant." The first part of the charge is objected to by appellant, upon the ground that it makes no difference as to whether she yielded through passion or some other inducement. Being without virtue, she was not the subject of seduction. This criticism is just, but, when the charge is taken as a whole, the instructions on this phase of the case could not have misled the jury. The second paragraph took from the first all that which was obnoxious, and in very plain language instructed the jury to acquit defendant if Miss Morrison had had intercourse with any other man.
Regarding the motion in arrest of judgment, it was not necessary for the indictment for this offense to state that the accused was a married man, or that he was a single man. The acts constituting seduction were set forth in the language of the statute, which is sufficient for this offense.
Under the facts of the case, we would not be justified in reversing the judgment because the verdict is not sustained by the evidence. The jury settled all conflicts in the evidence, and, looking to that which supports the verdict, we think it sufficient.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.